Exhibit 10.1

THIRD AMENDMENT TO

COMMERCIAL OUTSOURCING SERVICES AGREEMENT

This Third Amendment to the Commercial Outsourcing Services Agreement (this
“Amendment”) is between Corcept Therapeutics, Inc. (the “Company”) and
Integrated Commercialization Solutions, Inc. (“ICS”). This Amendment is
effective as of August 11, 2014 (the “Amendment Effective Date”).

RECITALS

 

A. The Company and ICS are parties to a Commercial Outsourcing Services
Agreement dated April 14, 2011, as amended by the First Amendment dated
April 14, 2014 and the Second Amendment dated June 11, 2014 (as amended, the
“Agreement”);

 

B. Pursuant to the Agreement, among other things, the Company engaged ICS to
perform commercialization services for certain pharmaceutical products; and

 

C. The parties now wish to amend the Agreement in certain respects.

AMENDMENT

NOW THEREFORE, the parties agree as follows:

 

1. Defined Terms. Capitalized terms in this Amendment that are not defined in
this Amendment have the meanings given to them in the Agreement. If there is any
conflict between the Agreement and any provision of this Amendment, this
Amendment will control.

 

2. Term. Section 4.1 of the Agreement is deleted in its entirety and replaced
with the following:

Term. This Agreement will be effective as of the Effective Date and will
continue until September 30, 2014 (the “Term”), unless sooner terminated in
accordance with the terms of this Agreement. The Term may be extended upon
written mutual agreement of the parties. The Company may terminate this
Agreement without cause upon written notice to ICS.

 

3. No Other Changes. Except as otherwise provided in this Amendment, the terms
and conditions of the Agreement will continue in full force.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date.

 

Integrated Commercialization Solutions, Inc.   Corcept Therapeutics, Inc. By:  

/s/ Stephen W. McKinnon

    By:  

/s/ Steven Lo

Name:  

Stephen W. McKinnon

    Name:  

Steven Lo

Title:  

President & General Manager

    Title:  

Chief Commercial Officer